Citation Nr: 1510058	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDING OF FACT

The service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at a Level VI designation in each ear.   


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability evaluation and no higher from for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the bilateral hearing loss, VA has met its duty to notify for these claims.  Service connection for this issue was granted in the December 2009 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA audiometric consult records dated in 2010 and 2014 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In September 2009 and October 2010, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.   

The Veteran underwent a VA audiometric examination in 2009 to obtain medical evidence as to the nature and severity of the service-connected bilateral hearing loss.  The Board finds that the VA examination is adequate for rating purposes.  The examination was performed by state-licensed audiologists based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner performed audiometric testing of the bilateral hearing.  The examination report is accurate and fully descriptive.  An assessment as to whether the bilateral hearing loss caused any functional impairment was provided.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Entitlement to an Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86.  The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As noted, the Veteran's claim for service connection for bilateral hearing loss was received in June 2009.  The Veteran was provided with a VA examination in October 2009.  Audiometric testing showed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
45
70
70
70
RIGHT
35
45
65
65
60

The average puretone threshold for the left ear was 64 decibels.  The average puretone threshold for the right ear was 59 decibels.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 76 percent in the left ear. 

The findings of the June 2009 evaluation translates to level IV hearing loss in both ears when applied to Table VI of the rating schedule.  Table VIA is not for application based on the results of this examination.  This level of hearing loss warrants a 10 percent rating under Table VII of the rating schedule.  However, since that first examination, the Veteran has undergone audiometric testing on two additional occasions which have produced results that support a 30 percent rating.

In March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
50
70
75
75
RIGHT
N/A
55
75
70
70

The average puretone threshold for the left ear was 68 decibels.  The average puretone threshold for the right ear was 68 decibels.  Speech audiometry revealed speech recognition ability of 72 percent in both ears.  

The findings of the March 2010 evaluation translates to level VI hearing loss in the left ear and level VI hearing loss in the right ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 30 percent rating and no higher under Table VII of the rating schedule.  

Here, the Veteran's right ear hearing loss again meets the definition of an exceptional pattern of hearing loss, and thus the Board considers whether a higher rating may be warranted when evaluating the ears pursuant to 38 C.F.R. § 4.86.  If assigning a Roman numeral to the right ear based on Table VIA, Roman numeral V is prescribed based upon the right ear average puretone threshold of 68 decibels.  However, a greater Roman numeral (VI) is warranted under Table VI as discussed above.  Table VIA does not result in a higher disability rating for the bilateral hearing loss.  See 38 C.F.R. §§ 4.85, 4.86(a).  

Upon VA audiometric evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
50
75
75
75
RIGHT
N/A
55
75
70
75

The average puretone threshold for the left ear was 69 decibels.  The average puretone threshold for the right ear was 69 decibels.  Speech audiometry revealed speech recognition ability of 72 percent in both ears.  

The findings of the March 2014 evaluation translates to level VI hearing loss in the left ear and level VI hearing loss in the right ear when applied to Table VI of the rating schedule.  This level of hearing loss again warrants a 30 percent rating and no higher under Table VII of the rating schedule.  

Table VIA does not result in a higher disability rating for the bilateral hearing loss for the same reasons as discussed above.  See 38 C.F.R. §§ 4.85, 4.86(a).

In summary, for the reasons expressed, the Board finds that these more recent findings support the assignment of a 30 percent disability rating and no higher for the service-connected bilateral hearing loss, and the claim is granted to that extent.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b) (2014) and Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the Board has considered the complaints of difficulty hearing speech clearly in groups.  See the October 2009 VA examination report and the March 2014 VA audiometric evaluation.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  See 38 C.F.R. §§ 4.85 and 4.86. 

Here, the schedular evaluation for the Veteran's bilateral hearing loss disability is adequate.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The available schedular evaluations for the service-connected bilateral hearing loss are adequate and referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he has been rendered unemployable on account of his bilateral hearing loss during the period in question.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A 30 percent rating for the service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


